

Exhibit 10.1






July 30, 2014


Mr. Mitchell J. Krebs
President and Chief Executive Officer
Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, Illinois 60603


Re: Supplemental Incentive Agreement


Dear Mr. Krebs:


This Supplemental Incentive Agreement (the “Agreement”) sets forth the terms of
a supplemental incentive (the “Incentive”) to be provided to you by Coeur
Mining, Inc. (the “Company”), on the terms and subject to the conditions set
forth below. The Incentive is intended to provide a variable pay opportunity to
you in addition to the compensation you may earn under the Company’s regular
executive compensation plans and programs and to reward you for the achievement
of certain significant goals through December 31, 2016. To the extent
applicable, the Incentive shall constitute a “Cash-Based Award” under the
Company’s Amended and Restated 2003 Long-Term Incentive Plan (the “LTIP”).


Maximum Payments


The maximum amount eligible to become earned and payable in respect of the
Incentive is a total of $3,750,000. Of this maximum amount, $1,200,000 is
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code of 1986, as amended to date and is only eligible to be
earned and payable in respect of the Incentive if the Company achieves positive
earnings before interest, tax, depreciation and amortization, determined in
accordance with GAAP, for fiscal year 2015 (the “162(m) Goal”). For the
avoidance of doubt, if the 162(m) Goal is not satisfied, the maximum amount
eligible to be earned and payable in respect of the Incentive shall be
$2,550,000. Subject to the foregoing limits, the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) shall determine
the amount that is earned and payable in respect of the Incentive (which may be
less, but not more than the foregoing limits permit) in accordance with the
description of Components 1, 2 and 3 below and the other terms and conditions
set forth in this Agreement.


The Incentive has three components, as follows:


Component 1


Component 1 of the Incentive has the following terms and is subject to the
following conditions and those in “Maximum Payments” above and “General
Provisions” below:


1.
Vesting: Component 1 will vest on December 31, 2015, subject to (a) the
achievement of the Component 1 Performance Goal to the extent set forth in
paragraph 1.3 below and (b) except in the




--------------------------------------------------------------------------------

Mr. Mitchell J. Krebs                                        Page 2
July 30, 2014

case of your death or Disability, your continuous employment by the Company or
an affiliate thereof (as determined by the Company) through the date on which
Component 1 is paid, as specified in
paragraph 1.2 below. For purposes of this Supplemental Incentive Agreement, the
term “Disability” has the meaning given in Section 6(f) of the Amended and
Restated Employment Agreement dated July 30, 2014 between you and the Company
(the “Employment Agreement”). Notwithstanding anything to the contrary in this
Agreement, in the event of a termination of your employment by the Company for
any reason other than for Cause (as defined in the Employment Agreement) or by
you for Good Reason (as defined in the Employment Agreement) prior to December
31, 2015, or within two years following a Change in Control (as defined in the
Employment Agreement) of the Company that occurs prior to December 31, 2015, to
the extent unvested, Component 1 will vest based upon actual performance through
the date of termination or, if applicable, the Change in Control as determined
by the Compensation Committee in its discretion and will become payable to you,
subject to applicable federal and state securities laws.


2.
Value and Payment: The Maximum Value of Component 1 will be $1,000,000, payable
in cash. Subject to paragraph 1.1 above, to the extent that the Component 1
Performance Goal is achieved, as set forth in paragraph 1.3 below, Component 1
will be paid to you within 10 business days following certification by the
Compensation Committee as to the achievement of the Component 1 Performance
Goal, such payment to occur no later than March 15, 2016.



3.
Performance Goal and Achievement: The Component 1 Performance Goal is a
reduction of 5% in the Company’s all-in sustaining costs per silver equivalent
ounce sold (“AISC”) for the year ending December 31, 2015 as compared to the
year ended December 31, 2013. The following table sets forth the extent to which
Component 1 will be paid upon specified levels of achievement of the Component 1
Performance Goal:



 
Reduction in AISC 2015 vs. 2013
 
Less Than 2.5%
From 2.5% to Less Than 5.0%
5.0% or More
Amount to be Paid (as a % of Maximum Value)
0%
50% to 99.9%, interpolated
100%



For purposes of this Agreement, (i) AISC shall be calculated in the manner
currently specified by the World Gold Council, as set forth in Attachment A, and
(ii) AISC for the year ended December 31, 2013 will be adjusted to assume
General and Administrative expenses of $44.6 million rather than the actual
$55.3 million incurred.


Component 2


Component 2 of the Incentive has the following terms and is subject to the
following conditions and those in “Maximum Payments” above and “General
Provisions” below:


1.
Vesting: Component 2 will vest on December 31, 2016, subject to (a) the
achievement of the Component 2 Performance Goal to the extent set forth in
paragraph 2.3 below and (b) except in the case of your death or Disability, your
continuous employment by the Company or an affiliate thereof (as determined by
the Company) through the date on which Component 2 is paid, as specified in
paragraph 2.2 below. Notwithstanding anything to the contrary in this Agreement,
in the event of a termination of your employment by the Company for any reason
other than for Cause (as defined in




--------------------------------------------------------------------------------

Mr. Mitchell J. Krebs                                        Page 3
July 30, 2014

the Employment Agreement) or by you for Good Reason (as defined in the
Employment Agreement) that occurs prior to December 31, 2016, or within two
years following a Change in Control (as defined in the Employment Agreement) of
the Company prior to December 31, 2016, to the extent unvested, Component 2 will
vest based upon actual performance through the date of termination or, if
applicable, the Change in Control as determined by the Compensation Committee in
its discretion and will become payable to you, subject to applicable federal and
state securities laws.


2.
Value and Payment: The Maximum Value of Component 2 will be $2,000,000, and the
Threshold Value of Component 2 will be $1,000,000, in each case payable in cash
or in shares of the Company’s Common Stock, at the sole discretion of the
Compensation Committee. Subject to paragraph 2.1, to the extent that the
Performance Goal is achieved, as set forth in paragraph 2.3 below, Component 2
will be paid or delivered to you within 10 business days following certification
by the Compensation Committee as to the achievement of the Performance Goal,
such payment to occur no later than March 15, 2017. In the event that the
Compensation Committee determines to pay Component 2 in whole or in part in
shares of the Company’s Common Stock, such shares will be valued at the average
of the closing prices of such Common Stock for the last 30 trading days of 2016,
as reported by the New York Stock Exchange (the “NYSE”), or if no longer listed
on the NYSE, on such other primary exchange or quotation system as the Company’s
Common Stock may then be listed or quoted.



3.
Performance Goal and Achievement: The Component 2 Performance Goal is the
commencement of physical site preparation for construction of significant new
leach pad capacity at the Company’s Rochester mine. The following sets forth the
extent to which Component 2 will be paid upon specified levels of achievement of
the Component 2 Performance Goal:



a.
The Maximum Award Value of Component 2, or $2,000,000, will be earned if and
only if, by December 31, 2016, (i) all required local, state, and federal
permits for the commencement of construction of such new leach pad capacity have
been obtained; (ii) a formal project description/plan and capital budget has
been developed and approved by the Board of Directors of the Company; and (iii)
physical site preparation has commenced.



b.
The Threshold Award Value of Component 2, or $1,000,000, will be earned if and
only if, by December 31, 2016, all required local, state, and federal permits
for the commencement of construction of such new leach pad capacity are
obtained, but physical site preparation has not commenced for any reason,
including but not limited to poor weather or poor project economics based on low
metal prices.



c.
Except as set forth in subparagraphs a and b above, Component 2 will not be
earned.



Component 3


Component 3 of the Incentive has the following terms and is subject to the
following conditions and those in “Maximum Payments” above and “General
Provisions” below:


1.
Vesting: Component 3 will act as a modifier to Components 1 and 2, respectively,
and will vest if and to the extent that Components 1 and 2 vest, respectively.
For the avoidance of doubt, there will be no Component 3 payout unless (i) a
payout is earned under Component 1 and/or Component 2, as applicable, and (ii)
the applicable performance goal described in Section 3.3 below is achieved.




--------------------------------------------------------------------------------

Mr. Mitchell J. Krebs                                        Page 4
July 30, 2014

2.
Value and Payment: The Maximum Value of Component 3 will be $750,000, and the
Threshold Value of Component 3 will be $125,000, in each case payable in cash or
in shares of the Company’s Common Stock, at the sole discretion of the
Compensation Committee. Subject to paragraph 3.1, to the extent that the
Performance Goal is achieved, as set forth in paragraph 3.3 below, Component 3
will be paid or delivered to you concurrently with the delivery of payment for
Component 1 and/or Component 2, respectively. In the event that the Compensation
Committee determines to pay Component 3 in whole or in part in shares of the
Company’s Common Stock, such shares will be valued at the average of the closing
prices of such Common Stock for the last 30 trading days of 2015 or 2016,
respectively for Component 1 and Component 2, as reported by the New York Stock
Exchange (the “NYSE”), or if no longer listed on the NYSE, on such other primary
exchange or quotation system as the Company’s Common Stock may then be listed or
quoted.



3.
Performance Goal and Achievement: The Component 3 performance goal is the
Company’s total shareholder return (“TSR”) performance relative to the peer
group used for the 2014-2016 performance share grant to you under the LTIP,
calculated from the beginning of the 2014-2016 performance share performance
period through December 31, 2015, for Component 1, and through December 31,
2016, for Component 2. Notwithstanding the foregoing, to the extent that a
payment is earned under Component 1 or Component 2 prior to December 31, 2015 or
December 31, 2016, as applicable, as a result of a termination of your
employment by the Company (as set forth above), the amount eligible to be earned
under Component 3 will be calculated based on the Company’s TSR performance
relative to the peer group used for the 2014-2016 performance shares grant to
you under the LTIP, from the beginning of the 2014-2016 performance share
performance period through the date of termination or, if applicable, the date
of a Change in Control.



a.
The Threshold and Maximum performance will be earned under Component 3, with
respect to each of Components 1 and 2, as follows:

Relative TSR Performance
Component 1 and/or 2 Payout Multiplier
75th percentile or above
125.0%
50th percentile up to 75th percentile
112.5% up to 125.0%, interpolated
Below 50th percentile
No multiplier



b.
Relative TSR for purposes of Component 3 will be calculated according to the
same methodology as for the 2014-2016 performance share grant to you under the
LTIP.



General Provisions


Neither Component 1, Component 2 nor Component 3 of the Incentive shall (a) be
subject to the provisions of Section 6 (“Termination of Employment”) of the
Employment Agreement, or (b) be eligible for a matching contribution by the
Company under its Employee Savings Plan, Retirement Plan, or any other plan or
program.


This Agreement, the Employment Agreement (with respect to the definitions of
certain terms) and the LTIP set forth the entire agreement and understanding of
the parties as to its subject matter and may not be amended, nor may any
provision be waived, except by the execution of a written instrument executed by
the parties hereto.


The LTIP provides a complete description of the terms and conditions governing
Cash-Based Awards. If there is any inconsistency between the terms of this
Agreement and the terms of the LTIP, the Agreement’s terms



--------------------------------------------------------------------------------

Mr. Mitchell J. Krebs                                        Page 5
July 30, 2014

shall completely supersede unless expressly prohibited by the LTIP. All
capitalized terms shall have the meanings ascribed to them in the LTIP, unless
specifically set forth otherwise herein.


You hereby acknowledge and agree that you and the Incentive evidenced by this
Agreement are subject to the Company’s Clawback Policy as amended from time to
time. To the extent you are subject to the Policy, the terms and conditions of
the Policy are hereby incorporated by reference into this Agreement.


This Agreement shall not confer upon you any right to continuation of employment
by the Company, nor shall this Agreement interfere in any way with the Company’s
right to terminate your employment at any time.


This Agreement and your rights hereunder are subject to all the terms and
conditions of the LTIP, as the same may be amended from time to time, as well as
to such rules and regulations as the Compensation Committee may adopt for
administration of the LTIP. It is expressly understood that the Compensation
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the LTIP and this Agreement,
all of which shall be binding upon you.


You hereby agree to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising your rights under
this Agreement.


This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


All obligations of the Company under the LTIP and this Agreement, with respect
to the Incentive, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.


*****


Please sign as indicated below to confirm your acceptance of and agreement with
the foregoing.


Very truly yours,


Coeur Mining, Inc.




By:    /s/ John H. Robinson__                
John H. Robinson
Chair, Compensation Committee of the
Board of Directors


Accepted and Agreed:




/s/ Mitchell J. Krebs                        
Mitchell J. Krebs



